47 Wis.2d 197 (1970)
177 N.W.2d 127
LOOK and wife, Appellants,
v.
ZIGNEGO CONTRACTORS, INC., and another, Respondents.
No. 289.
Supreme Court of Wisconsin.
Argued April 28, 1970.
Decided June 2, 1970.
*199 For the appellants there was a brief by Boren, Schmidt & Fleming, attorneys, and Morton J. Schmidt of counsel, all of Cudahy, and oral argument by James E. Boren.
For the respondent Milwaukee county there was a brief by Kivett & Kasdorf, attorneys, and Nonald J. Lewis and Thomas A. Wilson of counsel, all of Milwaukee, and oral argument by Mr. Lewis.
ROBERT W. HANSEN, J.
If this case were to be decided by the flip of a coin, heads or tails, no one could lose. The trial court dismissed the complaint without prejudice, and an identical successor action has been started by the plaintiffs, perhaps using Xerox copies of the first complaint. If the trial court is here sustained, the plaintiffs proceed with the carbon copy second suit. If the trial court is reversed, the plaintiffs proceed with the first lawsuit, not the second. Thus the court's decision here could have no practical effect upon the controversy between the parties, except as to the case number to be attached to their lawsuit. That makes any decision by this court moot, and no good purpose would be served by ruling on an appeal that has become so clearly and completely without consequence.
By the Court.Appeal dismissed.